DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [U.S. Pub. No. 2016/0336105] in view of Hiroshi et al. [WO 2016/147993] and Lee et al. [U.S. Pub. No. 2015/0048920].
Regarding Claim 1, Choi et al. shows a coil electronic component (Figs. 1-3), comprising: 
a support substrate (20); 
a coil pattern (41, 42) disposed on the support substrate (see Figs. 1-3); 
an encapsulant (50) encapsulating at least portions of the support substrate and the coil pattern (see Figs. 1-3, element 50 encapsulating at least portions of elements 20, 41, 42, Paragraph [0028[); and 
external electrodes (81, 82) disposed externally on the encapsulant and connected to the coil pattern (see Figs. 1-3, Paragraph [0028]), 
wherein the coil pattern includes a seed layer (25, Paragraph [0070]) having a thickness and a plating layer (61, Paragraph [0070]) disposed on the seed layers (see Figs. 1-3, Paragraph [0070]),
the plating layer includes a first plating layer (61, Paragraph [0070]) disposed on the seed layer (25, see Figs. 1-3, Paragraph [0070]), a second plating layer (62, Paragraphs [0071], [0074]) covering the first plating layer (see Figs. 1-3, Paragraph [0074]), and a third plating layer (63) disposed on an upper surface of the second plating layer (see Figs. 1-3, Paragraph [0077]), and 
a thickness (tsp) of the first plating layer (61) is larger than a thickness (Tp2) of the third plating layer (see Figs. 1-3, according to Fig. 3, a thickness tsp of element 61 is larger than a thickness Tp2 of element 63).
Choi et al. does not explicitly show the seed layer having a thickness of 1.5µm or less and does not explicitly disclose in the specification a thickness of the first plating layer is larger than a thickness of the third plating layer.
Hiroshi et al. shows a planar coil element (Figs. 1-2) teaching and suggesting the seed layer (S1) having a thickness of 1.5µm or less (see English translation, element S1 can have a thickness of 1µm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the seed layer having a thickness of 1.5µm or less as taught by Hiroshi et al. for coil component as disclosed by Choi et al. to have a compact design to obtain desirable conductivity and inductance values where the metal pattern is easily formed on the surface of the seed layer (see English translation).
Choi et al. in view of Hiroshi et al. does not explicitly disclose in the specification a thickness of the first plating layer is larger than a thickness of the third plating layer.
Lee et al. shows an inductor element (Figs. 1 and 7) teaching and suggesting a thickness of the first plating layer (111) is larger than a thickness of the third plating layer (Paragraphs [0021], [0028], [0048], [0059] discloses having a third plating layer forming with the same method as the method of forming the second plating layer 112; Paragraph [0043] discloses the thickness of the first plating layer 111 is formed larger than the second plating layer 112 which also will be larger than the third plating layer since the third plating layer is formed the same as the second plating layer 112).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the first plating layer is larger than a thickness of the third plating layer as taught by Lee et al. for coil component as disclosed by Choi et al. in view of Hiroshi et al. to facilitate higher inductance and satisfies a predetermined aspect ratio with more structurally stabilized form (Paragraph [0013]).
Regarding Claim 2, Hiroshi et al. shows the seed layer has a thickness of 0.5µm or greater and 1.5µm or less (see English translation, element S1 can have a thickness of 1µm).  
Regarding Claim 3, Hiroshi et al. shows the coil pattern forms a plurality of turns (see Fig. 3), and turns adjacent to each other are spaced apart from each other by a pitch (p) of 35µm or less (see English translation).
Regarding Claim 204, Hiroshi et al. shows the support substrate (2) has a thickness of 20 µm or greater to 40µm or less (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support substrate has a thickness of 20 µm or greater to 40µm or less as taught by Hiroshi et al. for coil component as disclosed by Choi et al. to have a compact design which achieve desirable insulating properties and mechanical strength (see English translation).
Regarding Claim 6, Choi et al. shows in Fig. 3 and Figs. 6D-6F that the first plating layer (61) is a pattern plating layer (see Fig. 3 and Figs. 6D-6F) and has a same width as a width of the seed layer (Fig. 3 and Figs. 6D-6F, element 61 has a same width as a width of element 25).
Hiroshi et al. also shows the first plating layer (Y1) is a pattern plating layer (see Fig. 4D) and has a same width as a width of the seed layer (see Fig. 4D, element Y1 has a same width as a width of element S1).
Regarding Claim 7, Choi et al. shows the second plating layer (62) covers an upper surface and side surfaces of the first plating layer (see Figs. 1-3, element 62 covers an upper surface and side surfaces of element 61, Paragraph [0072]), and covers side surfaces of the seed layer (see Figs. 1-3, element 62 covers side surfaces of element 25).
Regarding Claim 108, Choi et al. shows the second plating layer (62) is an isotropic plating layer (Paragraph [0074]).  
Regarding Claim 10, Choi et al. shows the third plating layer (63) is an anisotropic plating layer (Paragraph [0080]).  
Regarding Claim 2011, Lee et al. shows the encapsulant (ceramic element or ceramic material) has a thickness of 0.65mm or less (Paragraphs [0037], [0038]).
Regarding Claim 12, Hiroshi et al. shows the seed layer (S1) is a Cu layer (see English translation). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Hiroshi et al. and Lee et al. as applied to claim 1 above, and further in view of Seino et al. [U.S. Pub. No. 2017/0287621].
Regarding Claim 3, Choi et al. in view of Hiroshi et al. and Lee et al. shows the claimed invention as applied above.
In addition, Seino et al. shows the coil pattern (see Figs. 2-3) forms a plurality of turns (Table 1, Table 2, Examples 1-7), and turns adjacent to each other are spaced apart from each other by a pitch (w+g or W+X) of 35µm or less (Table 1, Table 2, Examples 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern forms a plurality of turns, and turns adjacent to each other are spaced apart from each other by a pitch of 35µm or less as taught by Seino et al. for coil component as disclosed by Choi et al. in view of Hiroshi et al. and Lee et al. to facilitate higher inductance, lower direct-current resistance, and good withstand voltage (Table 3, Paragraph [0088]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Hiroshi et al. and Lee et al. as applied to claim 1 above, and further in view of Akiyama et al. [JP 2004-319570].
Regarding Claim 204, Choi et al. in view of Hiroshi et al. and Lee et al. shows the claimed invention as applied above.
In addition, Akiyama et al. shows a planar coil (Figs. 1-2) teaching and suggesting the support substrate (102) has a thickness of 20 µm or greater to 40µm or less (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support substrate has a thickness of 20 µm or greater to 40µm or less as taught by Akiyama et al. for coil component as disclosed by Choi et al. in view of Hiroshi et al. and Lee et al. to have a compact design to reduce manufacture size while achieving desirable insulating properties and mechanical strength.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Hiroshi et al. and Lee et al. as applied to claim 1 above, and further in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 6, Choi et al. in view of Hiroshi et al. and Lee et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil electronic (Figs. 1-3) teaching and suggesting the first plating layer (61) is a pattern plating layer (see Figs. 1-3) and has a same width as a width of the seed layer (see Figs. 1-3, element 61 has a same width as a width of element 25 being Wp).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first plating layer is a pattern plating layer and has a same width as a width of the seed layer as taught by Choi et al. for coil component as disclosed by Choi et al. in view of Hiroshi et al. and Lee et al. to simplify design to obtain desirable conductivity and inductance values.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Hiroshi et al. and Lee et al. as applied to claim 1 above, and further in view of Choi et al. [CN 106783069].
Regarding Claim 6, Choi et al. in view of Hiroshi et al. and Lee et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil assembly (Figs. 7F-7G) teaching and suggesting the first plating layer (217) is a pattern plating layer (see Figs. 7F-7G) and has a same width as a width of the seed layer (see Figs. 7F-7G, element 217 has a same width as a width of element 216 being W1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first plating layer is a pattern plating layer and has a same width as a width of the seed layer as taught by Choi et al. for coil component as disclosed by Choi et al. in view of Hiroshi et al. and Lee et al. to simplify design to facilitate conductivity between the plating layer and the seed layer and achieve desirable inductance values.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Hiroshi et al. and Lee et al. as applied to claim 1 above, and further in view of Jeong [U.S. Pub. No. 2016/0172097].
Regarding Claim 2011, Choi et al. in view of Hiroshi et al. and Lee et al. shows the claimed invention as applied above.
In addition, Jeong an electronic component (Figs. 1-2) shows the encapsulant (50) has a thickness of 0.65mm or less (Paragraph [0042]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant has a thickness of 0.65mm or less as taught by Jeong for coil component as disclosed by Choi et al. in view of Hiroshi et al. and Lee et al. to have a compact design to reduce manufacture size and weight while achieving desirable operating characteristics.


Claims 1-4, 6-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [U.S. Pub. No. 2016/0336105] in view of Hiroshi et al. [WO 2016/147993] and Cho et al. [WO 2017/171265].
Regarding Claim 1, Choi et al. shows a coil electronic component (Figs. 1-3), comprising: 
a support substrate (20); 
a coil pattern (41, 42) disposed on the support substrate (see Figs. 1-3); 
an encapsulant (50) encapsulating at least portions of the support substrate and the coil pattern (see Figs. 1-3, element 50 encapsulating at least portions of elements 20, 41, 42, Paragraph [0028[); and 
external electrodes (81, 82) disposed externally on the encapsulant and connected to the coil pattern (see Figs. 1-3, Paragraph [0028]), 
wherein the coil pattern includes a seed layer (25, Paragraph [0070]) having a thickness and a plating layer (61, Paragraph [0070]) disposed on the seed layers (see Figs. 1-3, Paragraph [0070]),
the plating layer includes a first plating layer (61, Paragraph [0070]) disposed on the seed layer (25, see Figs. 1-3, Paragraph [0070]), a second plating layer (62, Paragraphs [0071], [0074]) covering the first plating layer (see Figs. 1-3, Paragraph [0074]), and a third plating layer (63) disposed on an upper surface of the second plating layer (see Figs. 1-3, Paragraph [0077]), and 
a thickness (tsp) of the first plating layer (61) is larger than a thickness (Tp2) of the third plating layer (see Figs. 1-3, according to Fig. 3, a thickness tsp of element 61 is larger than a thickness Tp2 of element 63).
Choi et al. does not explicitly show the seed layer having a thickness of 1.5µm or less and does not explicitly disclose in the specification a thickness of the first plating layer is larger than a thickness of the third plating layer.
Hiroshi et al. shows a planar coil element (Figs. 1-2) teaching and suggesting the seed layer (S1) having a thickness of 1.5µm or less (see English translation, element S1 can have a thickness of 1µm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the seed layer having a thickness of 1.5µm or less as taught by Hiroshi et al. for coil component as disclosed by Choi et al. to have a compact design to obtain desirable conductivity and inductance values where the metal pattern is easily formed on the surface of the seed layer (see English translation).
Choi et al. in view of Hiroshi et al. does not explicitly disclose in the specification a thickness of the first plating layer is larger than a thickness of the third plating layer.
Cho et al. shows a coil pattern (Figs. 1-13) teaching and suggesting a thickness of the first plating layer (220) is larger than a thickness of the third plating layer (240, see English translation, first plating layer 220 have a height/thickness to be the same or higher than the second plating layer 230 and third plating layer 240 can have a thickness lower than second plating layer 230 and therefore first plating layer 220 have a thickness larger than a thickness of the third plating layer 240).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the first plating layer is larger than a thickness of the third plating layer as taught by Cho et al. for coil component as disclosed by Choi et al. in view of Hiroshi et al. to facilitate higher inductance and satisfies a predetermined aspect ratio with more structurally stabilized form having uniformity of thickness and facilitate electrical characteristics (Paragraph [0051]).
Regarding Claim 2, Hiroshi et al. shows the seed layer has a thickness of 0.5µm or greater and 1.5µm or less (see English translation, element S1 can have a thickness of 1µm).  
Regarding Claim 3, Hiroshi et al. shows the coil pattern forms a plurality of turns (see Fig. 3), and turns adjacent to each other are spaced apart from each other by a pitch (p) of 35µm or less (see English translation).
Regarding Claim 204, Hiroshi et al. shows the support substrate (2) has a thickness of 20 µm or greater to 40µm or less (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support substrate has a thickness of 20 µm or greater to 40µm or less as taught by Hiroshi et al. for coil component as disclosed by Choi et al. to have a compact design which achieve desirable insulating properties and mechanical strength (see English translation).
Regarding Claim 6, Choi et al. shows in Fig. 3 and Figs. 6D-6F that the first plating layer (61) is a pattern plating layer (see Fig. 3 and Figs. 6D-6F) and has a same width as a width of the seed layer (Fig. 3 and Figs. 6D-6F, element 61 has a same width as a width of element 25).
Hiroshi et al. also shows the first plating layer (Y1) is a pattern plating layer (see Fig. 4D) and has a same width as a width of the seed layer (see Fig. 4D, element Y1 has a same width as a width of element S1).
Regarding Claim 7, Choi et al. shows the second plating layer (62) covers an upper surface and side surfaces of the first plating layer (see Figs. 1-3, element 62 covers an upper surface and side surfaces of element 61, Paragraph [0072]), and covers side surfaces of the seed layer (see Figs. 1-3, element 62 covers side surfaces of element 25).
Regarding Claim 108, Choi et al. shows the second plating layer (62) is an isotropic plating layer (Paragraph [0074]).  
Regarding Claim 10, Choi et al. shows the third plating layer (63) is an anisotropic plating layer (Paragraph [0080]).  
Regarding Claim 12, Hiroshi et al. shows the seed layer (S1) is a Cu layer (see English translation). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Hiroshi et al. and Cho et al. as applied to claim 1 above, and further in view of Seino et al. [U.S. Pub. No. 2017/0287621].
Regarding Claim 3, Choi et al. in view of Hiroshi et al. and Cho et al. shows the claimed invention as applied above.
In addition, Seino et al. shows the coil pattern (see Figs. 2-3) forms a plurality of turns (Table 1, Table 2, Examples 1-7), and turns adjacent to each other are spaced apart from each other by a pitch (w+g or W+X) of 35µm or less (Table 1, Table 2, Examples 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern forms a plurality of turns, and turns adjacent to each other are spaced apart from each other by a pitch of 35µm or less as taught by Seino et al. for coil component as disclosed by Choi et al. in view of Hiroshi et al. and Cho et al. to facilitate higher inductance, lower direct-current resistance, and good withstand voltage (Table 3, Paragraph [0088]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Hiroshi et al. and Cho et al. as applied to claim 1 above, and further in view of Akiyama et al. [JP 2004-319570].
Regarding Claim 204, Choi et al. in view of Hiroshi et al. and Cho et al. shows the claimed invention as applied above.
In addition, Akiyama et al. shows a planar coil (Figs. 1-2) teaching and suggesting the support substrate (102) has a thickness of 20 µm or greater to 40µm or less (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support substrate has a thickness of 20 µm or greater to 40µm or less as taught by Akiyama et al. for coil component as disclosed by Choi et al. in view of Hiroshi et al. and Cho et al. to have a compact design to reduce manufacture size while achieving desirable insulating properties and mechanical strength.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Hiroshi et al. and Cho et al. as applied to claim 1 above, and further in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 6, Choi et al. in view of Hiroshi et al. and Cho et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil electronic (Figs. 1-3) teaching and suggesting the first plating layer (61) is a pattern plating layer (see Figs. 1-3) and has a same width as a width of the seed layer (see Figs. 1-3, element 61 has a same width as a width of element 25 being Wp).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first plating layer is a pattern plating layer and has a same width as a width of the seed layer as taught by Choi et al. for coil component as disclosed by Choi et al. in view of Hiroshi et al. and Cho et al. to simplify design to obtain desirable conductivity and inductance values.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Hiroshi et al. and Cho et al. as applied to claim 1 above, and further in view of Choi et al. [CN 106783069].
Regarding Claim 6, Choi et al. in view of Hiroshi et al. and Cho et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil assembly (Figs. 7F-7G) teaching and suggesting the first plating layer (217) is a pattern plating layer (see Figs. 7F-7G) and has a same width as a width of the seed layer (see Figs. 7F-7G, element 217 has a same width as a width of element 216 being W1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first plating layer is a pattern plating layer and has a same width as a width of the seed layer as taught by Choi et al. for coil component as disclosed by Choi et al. in view of Hiroshi et al. and Cho et al. to simplify design to facilitate conductivity between the plating layer and the seed layer and achieve desirable inductance values.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Hiroshi et al. and Cho et al. as applied to claim 1 above, and further in view of Jeong [U.S. Pub. No. 2016/0172097].
Regarding Claim 2011, Choi et al. in view of Hiroshi et al. and Cho et al. shows the claimed invention as applied above but does not show the encapsulant has a thickness of 0.65mm or less.
Jeong an electronic component (Figs. 1-2) shows the encapsulant (50) has a thickness of 0.65mm or less (Paragraph [0042]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant has a thickness of 0.65mm or less as taught by Jeong for coil component as disclosed by Choi et al. in view of Hiroshi et al. and Cho et al. to have a compact design to reduce manufacture size and weight while achieving desirable operating characteristics.




Claims 13-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [U.S. Pub. No. 2016/0336105] in view of Tonoyama et al. [U.S. Pub. No. 2013/0249662], Hiroshi et al. [WO 2016/147993] and Lee et al. [U.S. Pub. No. 2015/0048920].
Regarding Claim 13, Choi et al. shows a coil electronic component (Figs. 1-3) comprising: 
a support substrate (20); 
a coil pattern (41, 42) forming a plurality of turns (see Figs. 1-3, Paragraph [0045]) disposed on the support substrate (see Figs. 1-3); 
an encapsulant (50) encapsulating at least portions of the support substrate and the coil pattern (see Figs. 1-3, element 50 encapsulating at least portions of elements 20, 41, 42, Paragraph [0028]); and 
external electrodes (81, 82) disposed externally on the encapsulant and connected to the coil pattern (see Figs. 1-3, Paragraph [0028]),
the coil pattern has a seed layer (25, Paragraph [0070]) and a plating layer (61, Paragraph [0070]) disposed on the seed layer (see Figs. 1-3, Paragraph [0070]), 
the plating layer includes a first plating layer (61, Paragraph [0070]) disposed on the seed layer (25, see Figs. 1-3, Paragraph [0070]), a second plating layer (62, Paragraphs [0071], [0074]) covering the first plating layer (see Figs. 1-3, Paragraph [0074]), and a third plating layer (63) disposed on an upper surface of the second plating layer (see Figs. 1-3, Paragraph [0077]), and 
a thickness (tsp) of the first plating layer (61) is larger than a thickness (Tp2) of the third plating layer (see Figs. 1-3, according to Fig. 3, a thickness tsp of element 61 is larger than a thickness Tp2 of element 63).
Choi et al. does not explicitly show an encapsulant extending between adjacent turns of the coil pattern, the coil pattern has a coil pitch distance between an outer side surface of adjacent turns that is 35µm or less, and does not explicitly disclose in the specification a thickness of the first plating layer is larger than a thickness of the third plating layer.
Tonoyama et al. clearly discloses an encapsulant (20) extending between adjacent turns of the coil pattern (Paragraph [0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an encapsulant extending between adjacent turns of the coil pattern as taught by Tonoyama et al. for coil component as disclosed by Choi et al. to facilitate magnetic characteristics and coupling to achieve desirable inductance values.
Choi et al. in view of Tonoyama et al. does not explicitly show the coil pattern has a coil pitch distance between an outer side surface of adjacent turns that is 35µm or less, and does not explicitly disclose in the specification a thickness of the first plating layer is larger than a thickness of the third plating layer.
Hiroshi et al. shows a planar coil element (Figs. 1-2) teaching and suggesting the coil pattern has a coil pitch distance (p) between an outer side surface of adjacent turns that is 35µm or less (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern has a coil pitch distance between an outer side surface of adjacent turns that is 35µm or less as taught by Hiroshi et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al. to facilitate higher inductance, lower direct-current resistance, and good withstand voltage with high density arrangement pattern to increase aspect ratio and promote miniaturization (see English translation).
Choi et al. in view of Tonoyama et al. and Hiroshi et al. does not explicitly disclose in the specification a thickness of the first plating layer is larger than a thickness of the third plating layer.
Lee et al. shows an inductor element (Figs. 1 and 7) teaching and suggesting a thickness of the first plating layer (111) is larger than a thickness of the third plating layer (Paragraphs [0021], [0028], [0048], [0059] discloses having a third plating layer forming with the same method as the method of forming the second plating layer 112; Paragraph [0043] discloses the thickness of the first plating layer 111 is formed larger than the second plating layer 112 which also will be larger than the third plating layer since the third plating layer is formed the same as the second plating layer 112).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the first plating layer is larger than a thickness of the third plating layer as taught by Lee et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al. and Hiroshi et al. to facilitate higher inductance and satisfies a predetermined aspect ratio with more structurally stabilized form (Paragraph [0013]).
Regarding Claim 14, Hiroshi et al. shows a coil pitch distance (p) between an outer side surface of adjacent turns of the seed layer (S1) is 35µm or less (see English translation, see Figs. 1-3 and 4D), pitch p is at midpoints of two turns so therefore when a distance from a midpoint to an outer surface of one turn is shifted then a coil pitch distance between an outer side surface of adjacent turns is obtained which also satisfied 35µm or less, since pitch p is already satisfied 35µm or less and a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less is satisfied).  
Regarding Claim 15, Hiroshi et al. shows the seed layer (S1) has a thickness of 1.5µm or less (see English translation, element S1 can have a thickness of 1µm).
Regarding Claim 17, Choi et al. shows the coil pattern includes first (41) and second (42) coil patterns disposed on opposing surfaces (see Figs. 1-3) of the support substrate (20) and connected in series by a via (Paragraph [0040]) extending through the support substrate (see Figs. 1-3, Paragraph [0040]).
Hiroshi et al. shows the coil pattern includes first (3) and second (4) coil patterns disposed on opposing surfaces (see Figs. 1-3) of the support substrate (2) and connected in series by a via (7) extending through the support substrate (see Figs. 1-3), and each of the first (3) and second (4) coil patterns includes the seed layer (S1, S2) contacting a respective one of the opposing surfaces of the support substrate (see Fig. 4D) and having a thickness of 1.5µm or less (see English translation, elements S1, S2 each have a thickness of 1µm), and plating layer (Y1, Y2) disposed on the seed layer (S1, S2) and having a thickness greater than the seed layer (see Figs. 1-3 and 4D, elements Y1, Y2 have a thickness greater than elements S1, S2, see English translation, thickness of element 8 subtract thickness of S1 is Y1 and thickness of element 10 subtract thickness of S2 is Y2).  
Regarding Claim 20, Hiroshi et al. shows the seed layer (S1) has a thickness of 0.5µm or greater and 1.5µm or less (see English translation, element S1 can have a thickness of 1µm).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. as applied to claim 13 above, and further in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 14, Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil electronic (Figs. 1-3) teaching and suggesting the coil pattern (41) has a seed layer (25) and a plating layer (61) disposed on the 15seed layer (see Figs. 1-3), and a coil pitch (Wp+Wi) distance between an outer side surface of adjacent turns of the seed layer is 35µm or less (Paragraphs [0082]-[0083[).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less as taught by Choi et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. to simplify design to obtain desirable conductivity with good inductance values, lower direct-current resistance, and good withstand voltage.
Regarding Claim 15, Hiroshi et al. shows the seed layer (S1) has a thickness of 1.5µm or less (see English translation, element S1 can have a thickness of 1µm).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. as applied to claims 13 and 17 above, and further in view of Kawarai [U.S. Pub. No. 2007/0085647].
Regarding Claim 16, Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. shows the claimed invention as applied above but does not show a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant, and a thickness of the cover portion, in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon, is smaller than a thickness of the coil pattern in the thickness direction.
Kawarai shows a coil component (Fig. 13 with teachings from Fig. 3, Table 2) teaching and suggesting the encapsulant (82 or 30) includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant (see Fig. 13 and Table 2), and a thickness of the cover portion (see Fig. 13 and Table 2), in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon (see Fig. 13), is smaller than a thickness (30 µm) of the coil pattern (16a) in the thickness direction (see Fig. 13, Paragraphs [0041], [0063], [0082], thickness of the cover portion is smaller than a thickness of the coil pattern 16a in the thickness direction, see Fig. 13 and Table 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant, and a thickness of the cover portion, in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon, is smaller than a thickness of the coil pattern in the thickness direction as taught by Kawarai for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. to obtain desirable magnetic coupling characteristics and inductance values based on design requirements (Table 2).
Regarding Claim 19, Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. shows the claimed invention as applied above but does not show an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant, and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant, and thicknesses of the upper and lower cover portions, in a thickness direction orthogonal to the opposing surfaces of the support substrate, is smaller than thicknesses of the first and second coil patterns in the thickness direction.
Kawarai shows a coil component (Fig. 13 with teachings from Fig. 3, Table 2) teaching and suggesting the encapsulant includes an upper cover portion (top element 82) extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant (see Fig. 13 and Table 2), and a lower cover portion (bottom element 82) extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant (see Fig. 13 and Table 2), and thicknesses of the upper and lower cover portions (see Fig. 13 and Table 2), in a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 13 and Table 2), is smaller than thicknesses (30 µm) of the first and second coil patterns (16a, 16b) in the thickness direction (see Fig. 13, Paragraphs [0041], [0063], [0082], thicknesses of the upper and lower cover portion 82 is smaller than thicknesses of elements 16a, 16b in the thickness direction, see Fig. 13 and Table 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant, and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant, and thicknesses of the upper and lower cover portions, in a thickness direction orthogonal to the opposing surfaces of the support substrate, is smaller than thicknesses of the first and second coil patterns in the thickness direction as taught by Kawarai for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. to obtain desirable magnetic coupling characteristics and inductance values based on design requirements (Table 2).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. as applied to claims 13 and 17 above, and further in view of Yoo et al. [U.S. Pub. No. 2014/0285305].
Regarding Claim 16, Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. shows the claimed invention as applied above but does not show a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant, and a thickness of the cover portion, in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon, is smaller than a thickness of the coil pattern in the thickness direction.
Yoo et al. shows a coil component (Fig. 1) teaching and suggesting the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant (see Fig. 1), and a thickness of the cover portion (see Fig. 1), in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon (see Fig. 1), is smaller than a thickness (T2) of the coil pattern in the thickness direction (see Fig. 1, thickness of the cover portion is smaller than a thickness T2 of the coil pattern in the thickness direction).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant, and a thickness of the cover portion, in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon, is smaller than a thickness of the coil pattern in the thickness direction as taught by Yoo et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. to achieve low resistance high current characteristics and improve inductance characteristics (Paragraphs [0011]-[0012]).
Regarding Claim 19, Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. shows the claimed invention as applied above but does not show an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant, and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant, and thicknesses of the upper and lower cover portions, in a thickness direction orthogonal to the opposing surfaces of the support substrate, is smaller than thicknesses of the first and second coil patterns in the thickness direction.
Yoo et al. shows a coil component (Fig. 1) teaching and suggesting the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant (see Fig. 1), and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant (see Fig. 1), and thicknesses of the upper and lower cover portions (see Fig. 1), in a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 1), is smaller than thicknesses (T2 for element 124 and T2 for element 122) of the first and second coil patterns in the thickness direction (see Fig. 1, thicknesses of the upper and lower cover portions is smaller than thicknesses T2 of elements 124, 122 in the thickness direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant, and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant, and thicknesses of the upper and lower cover portions, in a thickness direction orthogonal to the opposing surfaces of the support substrate, is smaller than thicknesses of the first and second coil patterns in the thickness direction as taught by Yoo et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. to achieve low resistance high current characteristics and improve inductance characteristics (Paragraphs [0011]-[0012]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. as applied to claim 17 above, and further in view of Ito et al. [JP 2008-118059].
Regarding Claim 18, Choi et al. shows each 15of the first and second coil patterns includes a plurality of turns (see Figs. 1-3).
Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. shows the claimed invention as applied above but does not show turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate.  
Ito et al. shows a coil device (Fig. 3) teaching and suggesting turns of the first coil pattern (141) overlap with a space between turns of the second coil pattern (142) along a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate as taught by Ito et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. to enhance magnetic coupling and stable characteristics (see English translation).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. as applied to claim 17 above, and further in view of Hasegawa et al. [U.S. Patent No. 4,959,631].
Regarding Claim 18, Choi et al. shows each 15of the first and second coil patterns includes a plurality of turns (see Figs. 1-3).
Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. shows the claimed invention as applied above but does not show turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate.  
Hasegawa et al. shows a coil device (Figs. 3-28) teaching and suggesting turns of the first coil pattern (1a) overlap with a space between turns of the second coil pattern (1b) along a thickness direction orthogonal to the opposing surfaces of the support substrate (3b, see Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate as taught by Hasegawa et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Lee et al. to enhance magnetic coupling with higher inductance value per unit volume (Col. 2, Lines 10-21).




Claims 13-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [U.S. Pub. No. 2016/0336105] in view of Tonoyama et al. [U.S. Pub. No. 2013/0249662], Hiroshi et al. [WO 2016/147993] and Cho et al. [WO 2017/171265].
Regarding Claim 13, Choi et al. shows a coil electronic component (Figs. 1-3) comprising: 
a support substrate (20); 
a coil pattern (41, 42) forming a plurality of turns (see Figs. 1-3, Paragraph [0045]) disposed on the support substrate (see Figs. 1-3); 
an encapsulant (50) encapsulating at least portions of the support substrate and the coil pattern (see Figs. 1-3, element 50 encapsulating at least portions of elements 20, 41, 42, Paragraph [0028]); and 
external electrodes (81, 82) disposed externally on the encapsulant and connected to the coil pattern (see Figs. 1-3, Paragraph [0028]),
the coil pattern has a seed layer (25, Paragraph [0070]) and a plating layer (61, Paragraph [0070]) disposed on the seed layer (see Figs. 1-3, Paragraph [0070]), 
the plating layer includes a first plating layer (61, Paragraph [0070]) disposed on the seed layer (25, see Figs. 1-3, Paragraph [0070]), a second plating layer (62, Paragraphs [0071], [0074]) covering the first plating layer (see Figs. 1-3, Paragraph [0074]), and a third plating layer (63) disposed on an upper surface of the second plating layer (see Figs. 1-3, Paragraph [0077]), and 
a thickness (tsp) of the first plating layer (61) is larger than a thickness (Tp2) of the third plating layer (see Figs. 1-3, according to Fig. 3, a thickness tsp of element 61 is larger than a thickness Tp2 of element 63).
Choi et al. does not explicitly show an encapsulant extending between adjacent turns of the coil pattern, the coil pattern has a coil pitch distance between an outer side surface of adjacent turns that is 35µm or less, and does not explicitly disclose in the specification a thickness of the first plating layer is larger than a thickness of the third plating layer.
Tonoyama et al. clearly discloses an encapsulant (20) extending between adjacent turns of the coil pattern (Paragraph [0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an encapsulant extending between adjacent turns of the coil pattern as taught by Tonoyama et al. for coil component as disclosed by Choi et al. to facilitate magnetic characteristics and coupling to achieve desirable inductance values.
Choi et al. in view of Tonoyama et al. does not explicitly show the coil pattern has a coil pitch distance between an outer side surface of adjacent turns that is 35µm or less, and does not explicitly disclose in the specification a thickness of the first plating layer is larger than a thickness of the third plating layer.
Hiroshi et al. shows a planar coil element (Figs. 1-2) teaching and suggesting the coil pattern has a coil pitch distance (p) between an outer side surface of adjacent turns that is 35µm or less (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern has a coil pitch distance between an outer side surface of adjacent turns that is 35µm or less as taught by Hiroshi et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al. to facilitate higher inductance, lower direct-current resistance, and good withstand voltage with high density arrangement pattern to increase aspect ratio and promote miniaturization (see English translation).
Choi et al. in view of Tonoyama et al. and Hiroshi et al. does not explicitly disclose in the specification a thickness of the first plating layer is larger than a thickness of the third plating layer.
Cho et al. shows a coil pattern (Figs. 1-13) teaching and suggesting a thickness of the first plating layer (220) is larger than a thickness of the third plating layer (240, see English translation, first plating layer 220 have a height/thickness to be the same or higher than the second plating layer 230 and third plating layer 240 can have a thickness lower than second plating layer 230 and therefore first plating layer 220 have a thickness larger than a thickness of the third plating layer 240).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the first plating layer is larger than a thickness of the third plating layer as taught by Cho et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al. and Hiroshi et al. to facilitate higher inductance and satisfies a predetermined aspect ratio with more structurally stabilized form having uniformity of thickness and facilitate electrical characteristics (Paragraph [0051]).
Regarding Claim 14, Hiroshi et al. shows a coil pitch distance (p) between an outer side surface of adjacent turns of the seed layer (S1) is 35µm or less (see English translation, see Figs. 1-3 and 4D), pitch p is at midpoints of two turns so therefore when a distance from a midpoint to an outer surface of one turn is shifted then a coil pitch distance between an outer side surface of adjacent turns is obtained which also satisfied 35µm or less, since pitch p is already satisfied 35µm or less and a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less is satisfied).  
Regarding Claim 15, Hiroshi et al. shows the seed layer (S1) has a thickness of 1.5µm or less (see English translation, element S1 can have a thickness of 1µm).
Regarding Claim 17, Choi et al. shows the coil pattern includes first (41) and second (42) coil patterns disposed on opposing surfaces (see Figs. 1-3) of the support substrate (20) and connected in series by a via (Paragraph [0040]) extending through the support substrate (see Figs. 1-3, Paragraph [0040]).
Hiroshi et al. shows the coil pattern includes first (3) and second (4) coil patterns disposed on opposing surfaces (see Figs. 1-3) of the support substrate (2) and connected in series by a via (7) extending through the support substrate (see Figs. 1-3), and each of the first (3) and second (4) coil patterns includes the seed layer (S1, S2) contacting a respective one of the opposing surfaces of the support substrate (see Fig. 4D) and having a thickness of 1.5µm or less (see English translation, elements S1, S2 each have a thickness of 1µm), and plating layer (Y1, Y2) disposed on the seed layer (S1, S2) and having a thickness greater than the seed layer (see Figs. 1-3 and 4D, elements Y1, Y2 have a thickness greater than elements S1, S2, see English translation, thickness of element 8 subtract thickness of S1 is Y1 and thickness of element 10 subtract thickness of S2 is Y2).  
Regarding Claim 20, Hiroshi et al. shows the seed layer (S1) has a thickness of 0.5µm or greater and 1.5µm or less (see English translation, element S1 can have a thickness of 1µm).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. as applied to claim 13 above, and further in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 14, Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil electronic (Figs. 1-3) teaching and suggesting the coil pattern (41) has a seed layer (25) and a plating layer (61) disposed on the 15seed layer (see Figs. 1-3), and a coil pitch (Wp+Wi) distance between an outer side surface of adjacent turns of the seed layer is 35µm or less (Paragraphs [0082]-[0083[).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less as taught by Choi et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. to simplify design to obtain desirable conductivity with good inductance values, lower direct-current resistance, and good withstand voltage.
Regarding Claim 15, Hiroshi et al. shows the seed layer (S1) has a thickness of 1.5µm or less (see English translation, element S1 can have a thickness of 1µm).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. as applied to claims 13 and 17 above, and further in view of Kawarai [U.S. Pub. No. 2007/0085647].
Regarding Claim 16, Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. shows the claimed invention as applied above but does not show a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant, and a thickness of the cover portion, in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon, is smaller than a thickness of the coil pattern in the thickness direction.
Kawarai shows a coil component (Fig. 13 with teachings from Fig. 3, Table 2) teaching and suggesting the encapsulant (82 or 30) includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant (see Fig. 13 and Table 2), and a thickness of the cover portion (see Fig. 13 and Table 2), in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon (see Fig. 13), is smaller than a thickness (30 µm) of the coil pattern (16a) in the thickness direction (see Fig. 13, Paragraphs [0041], [0063], [0082], thickness of the cover portion is smaller than a thickness of the coil pattern 16a in the thickness direction, see Fig. 13 and Table 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant, and a thickness of the cover portion, in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon, is smaller than a thickness of the coil pattern in the thickness direction as taught by Kawarai for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. to obtain desirable magnetic coupling characteristics and inductance values based on design requirements (Table 2).
Regarding Claim 19, Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. shows the claimed invention as applied above but does not show an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant, and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant, and thicknesses of the upper and lower cover portions, in a thickness direction orthogonal to the opposing surfaces of the support substrate, is smaller than thicknesses of the first and second coil patterns in the thickness direction.
Kawarai shows a coil component (Fig. 13 with teachings from Fig. 3, Table 2) teaching and suggesting the encapsulant includes an upper cover portion (top element 82) extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant (see Fig. 13 and Table 2), and a lower cover portion (bottom element 82) extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant (see Fig. 13 and Table 2), and thicknesses of the upper and lower cover portions (see Fig. 13 and Table 2), in a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 13 and Table 2), is smaller than thicknesses (30 µm) of the first and second coil patterns (16a, 16b) in the thickness direction (see Fig. 13, Paragraphs [0041], [0063], [0082], thicknesses of the upper and lower cover portion 82 is smaller than thicknesses of elements 16a, 16b in the thickness direction, see Fig. 13 and Table 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant, and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant, and thicknesses of the upper and lower cover portions, in a thickness direction orthogonal to the opposing surfaces of the support substrate, is smaller than thicknesses of the first and second coil patterns in the thickness direction as taught by Kawarai for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. to obtain desirable magnetic coupling characteristics and inductance values based on design requirements (Table 2).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. as applied to claims 13 and 17 above, and further in view of Yoo et al. [U.S. Pub. No. 2014/0285305].
Regarding Claim 16, Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. shows the claimed invention as applied above but does not show a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant, and a thickness of the cover portion, in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon, is smaller than a thickness of the coil pattern in the thickness direction.
Yoo et al. shows a coil component (Fig. 1) teaching and suggesting the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant (see Fig. 1), and a thickness of the cover portion (see Fig. 1), in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon (see Fig. 1), is smaller than a thickness (T2) of the coil pattern in the thickness direction (see Fig. 1, thickness of the cover portion is smaller than a thickness T2 of the coil pattern in the thickness direction).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant, and a thickness of the cover portion, in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon, is smaller than a thickness of the coil pattern in the thickness direction as taught by Yoo et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. to achieve low resistance high current characteristics and improve inductance characteristics (Paragraphs [0011]-[0012]).
Regarding Claim 19, Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. shows the claimed invention as applied above but does not show an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant, and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant, and thicknesses of the upper and lower cover portions, in a thickness direction orthogonal to the opposing surfaces of the support substrate, is smaller than thicknesses of the first and second coil patterns in the thickness direction.
Yoo et al. shows a coil component (Fig. 1) teaching and suggesting the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant (see Fig. 1), and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant (see Fig. 1), and thicknesses of the upper and lower cover portions (see Fig. 1), in a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 1), is smaller than thicknesses (T2 for element 124 and T2 for element 122) of the first and second coil patterns in the thickness direction (see Fig. 1, thicknesses of the upper and lower cover portions is smaller than thicknesses T2 of elements 124, 122 in the thickness direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant, and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant, and thicknesses of the upper and lower cover portions, in a thickness direction orthogonal to the opposing surfaces of the support substrate, is smaller than thicknesses of the first and second coil patterns in the thickness direction as taught by Yoo et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. to achieve low resistance high current characteristics and improve inductance characteristics (Paragraphs [0011]-[0012]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. as applied to claim 17 above, and further in view of Ito et al. [JP 2008-118059].
Regarding Claim 18, Choi et al. shows each 15of the first and second coil patterns includes a plurality of turns (see Figs. 1-3).
Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. shows the claimed invention as applied above but does not show turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate.  
Ito et al. shows a coil device (Fig. 3) teaching and suggesting turns of the first coil pattern (141) overlap with a space between turns of the second coil pattern (142) along a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate as taught by Ito et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. to enhance magnetic coupling and stable characteristics (see English translation).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. as applied to claim 17 above, and further in view of Hasegawa et al. [U.S. Patent No. 4,959,631].
Regarding Claim 18, Choi et al. shows each 15of the first and second coil patterns includes a plurality of turns (see Figs. 1-3).
Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. shows the claimed invention as applied above but does not show turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate.  
Hasegawa et al. shows a coil device (Figs. 3-28) teaching and suggesting turns of the first coil pattern (1a) overlap with a space between turns of the second coil pattern (1b) along a thickness direction orthogonal to the opposing surfaces of the support substrate (3b, see Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate as taught by Hasegawa et al. for coil component as disclosed by Choi et al. in view of Tonoyama et al., Hiroshi et al., and Cho et al. to enhance magnetic coupling with higher inductance value per unit volume (Col. 2, Lines 10-21).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837